Citation Nr: 1730081	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1967 to November 1971, December 1990 to July 1991, and November 2001 to November 2002 with additional service in the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over this appeal is currently with the RO in Winston-Salem, North Carolina.  

In September 2014, the Board granted the Veteran's service connection claims for hypertension and gastroesophageal reflux disease, and remanded the issue on appeal for additional development.  This matter was remanded again by the Board in May 2016 for additional development.  After further development, this matter is ready for adjudication. 


FINDING OF FACT

It is at least as likely as not that the Veteran's left knee arthritis had its onset during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that he has a left knee disability that was caused by or related to his active duty service, to include as secondary to and/or aggravated by his service-connected right knee disability.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Upon review of all evidence of record, the Board determines that service connection is warranted for the Veteran's left knee disorder.

The Veteran's service treatment records indicate that the Veteran sustained a left knee injury during active duty service while playing basketball in September 1971.  However, the Veteran's service treatment records from his three tours of duty do not document or report any diagnosis, treatment, or complaints of a left knee disorder following his basketball injury.  Additionally, with respect to the Veteran's third tour of duty, from November 2001 to November 2002, the Board notes that certain service treatment records, including his entrance examination, are unavailable.  Therefore, given that there is no evidence that the Veteran had a degenerative left knee condition prior to beginning his third period of service, it is presumed that the Veteran was sound at entry into this period of service.  38 U.S.C.A. § 1111 (veteran presumed sound except as to defects noted at entry into service).  See Quirin v. Shinseki, 22 Vet. App. 390, n. 5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody).  

Next, while the Veteran's service treatment records are silent for any diagnosis, treatment, or complaints of a left knee disorder following his basketball injury in September 1971, the post-service medical records includes reports of continuing pain since service and a report from his treating medical provider that his left knee symptoms are consistent with osteoarthritis.  Specifically, the Veteran's private treatment records from March 2003 document reflect a meniscal injury (positive McMurray signs) and arthritis in his left knee.  Moreover, the treatment records report that the Veteran's arthritis was confirmed by imaging studies performed in 2007.  In addition, the diagnoses from the treating providers are provided in conjunction with credible statements made by the Veteran, indicating that he had an in-service knee injury with continuing pain since service.

The medical evidence also includes nexus opinions by VA examiners in February, May, and September 2015, which indicate that the Veteran had at least some degree of degenerative changes in his left knee shortly after service.  Further, while the examiners indicated the Veteran's degenerative changes were most likely caused by advanced age, this is not dispositive negative evidence, as it is at least as likely as not that the "age related," degenerative changes began during the Veteran's third tour of duty - especially given that he was 53 years old when he left service, the period of time after service in which he was initially diagnosed with osteoarthritis, and the nature of the arthritis disease process.  Service connection is warranted if "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  The above analysis reflects that the evidence is approximately evenly balanced as to whether the Veteran's left knee arthritis had its onset during the Veteran's third period of service, prior to which he is presumed to have been in sound condition.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left knee arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. As entitlement on a direct basis is warranted, the secondary theory need not be considered.

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.



ORDER

Service connection for left knee arthritis is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


